141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jacob O. BERRY, Appellant,v.ASSEMBLY OF GOD, Appellee.
No. 97-1804.
United States Court of Appeals, Eighth Circuit.
Submitted April 6, 1998.Filed April 14, 1998.

Appeal from United States District Court for the District of South Dakota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jacob O. Berry appeals the district court's1 conclusion that it lacked subject matter jurisdiction over an action Berry brought against the Assembly of God, General Council.  Based on the record and the parties' briefs, we conclude that the court's determination was correct and that an extended discussion is not warranted.  The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota